FILED
                           NOT FOR PUBLICATION                             MAR 13 2014

                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50190

              Plaintiff - Appellee,              D.C. No. 3:11-cr-02812-JAH
  v.

RAYNARD P. BASS, a.k.a. X-Ray,                   MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                            Submitted March 10, 2014**

Before:       PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Raynard P. Bass appeals from the district court’s judgment and challenges

the 63-month sentence imposed following his guilty-plea conviction for conspiracy

to distribute a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and

846, and two counts of distribution of a controlled substance, in violation of 21

U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bass contends that the district court violated his Sixth Amendment rights by

determining the quantity of drugs when calculating his sentence. This argument

fails because the district court may determine drug quantity without running afoul

of the Sixth Amendment as long as that determination does not have any effect on

the defendant’s statutory sentencing range. See Alleyne v. United States, 133 S. Ct.
2151, 2155 (2013) (facts that increase the statutory minimum must be found by a

jury); Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (facts that increase the

statutory maximum must be found by a jury).

      Bass also contends that the district court erred by denying him a minor role

adjustment under U.S.S.G. § 3B1.2(b). The district court did not clearly err in

denying the role adjustment because Bass failed to carry his burden of proving that

he was “substantially less culpable than the average participant” in the criminal

scheme. See U.S.S.G. § 3B1.2 cmt. n.3(A); United States v. Rodriguez-Castro,

641 F.3d 1189, 1193 (9th Cir. 2011).

      Bass also contends that the district court erred procedurally by treating the

advisory Guidelines range as “the presumptive sentence.” We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the district court used the Guidelines

range appropriately, as the “starting point and the initial benchmark” for Bass’s

sentence, but not as its only determinant. See United States v. Carty, 520 F.3d 984,

                                          2                                    13-50190
991 (9th Cir. 2008) (en banc) (internal quotations omitted).

       Bass finally contends that the district court erred by giving too much weight

to drug quantity and too little weight to the mitigating factors in his case. The

district court did not abuse its discretion in imposing Bass’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The below-Guidelines sentence is

substantively reasonable in light of the totality of the circumstances and the 18

U.S.C. § 3553(a) factors. See id., United States v. Gutierrez-Sanchez, 587 F.3d
904, 908 (9th Cir. 2009) (the weight to be given to the various factors in a

particular case is left to the discretion of the district court).

       AFFIRMED.




                                              3                                 13-50190